                                          Case 5:17-cv-00220-LHK Document 969 Filed 12/10/18 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12    FEDERAL TRADE COMMISSION, et al.,                 Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                  Plaintiff,                          ORDER REQUIRING THE PARTIES
                                                                                          TO FILE UNDER SEAL UNREDACTED
                                  14            v.                                        VERSIONS OF THEIR PROPOSED
                                                                                          FINDINGS OF FACT AND
                                  15    QUALCOMM INCORPORATED, et al.,                    CONCLUSIONS OF LAW
                                  16                  Defendant.

                                  17

                                  18          On December 6, 2018, the parties filed public redacted versions of their Proposed Findings

                                  19   of Fact and Conclusions of Law. ECF Nos. 966, 967. On December 10, 2018, the Court received

                                  20   paper copies of the unredacted versions of the Proposed Findings of Fact and Conclusions of Law.

                                  21   The Court hereby ORDERS the parties to file the unredacted versions of their Findings of Fact

                                  22   and Conclusions of Law to ECF, under seal, by December 11, 2018.

                                  23   IT IS SO ORDERED.

                                  24   Dated: December 10, 2018

                                  25                                                 ______________________________________
                                                                                     LUCY H. KOH
                                  26                                                 United States District Judge
                                  27
                                                                                      1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER REQUIRING THE PARTIES TO FILE UNREDACTED VERSIONS OF THEIR PROPOSED FINDINGS
                                       OF FACT AND CONCLUSIONS OF LAW
